Title: To Benjamin Franklin from the Marquis de Ponçins, with Franklin’s Note for a Reply, 12 February 1785
From: Ponçins, Jean-Hector Montaigne (Montagne), marquis de
To: Franklin, Benjamin


				
					rue et hotel du cimetiere st. andréce 12e. feuvrier 1785
					Monsieur
				
				Lannée derniere il vous fût adréssé par le chevalier De montorcier De Sugny, ancien Capitaine au régiment de flandre, de la ville de montbrison, un projet pour lever un Corps de

militaires et douvriers, pour lutilité des états unis de lamerique. Ce cher. de Sugny montorcier, est mon Cousin germain; son age de Séxagenaire, et la goutte dont il est possedé, ont dû lui faire renoncer a cette entreprise; militaire Come lui, mais baucoup plus jeune, et fortuné que luy, jofre de devenir auteur et acteur dans le même genre, et voicy ceque jay lhoneur de vous proposer pour vivifier tous les états unis, et les porter au comble de la prosperité et de la grandeur.
				Pour parvenir a ce bût, vous Sçaves, monsieur, qu’il ne manque a cette republique illustre des son berceau, il ne lui manque dis je que des bras, et de largent. Jofre de lui procurer lun et lautre, De Déveloper toutes les ressources de Son Sol; pour y parvenir je propose qu’il Soit formé une Compagnie dont je mofre détre le directeur, qui Sous lautorité du Congres, fera une description topographique, daprés une carte generale de tout le Continent des treise états unis, Surtout des terreins incultes et non Concedes; elle déterminera dapres les foullies [fouilles], linspection des lieux, les rivieres, les débouchés, de quelle genre de production chaque Canton est Susceptible, de quel genre de Comerce, manfacture et industrie; la Contenue de chaque terrein inculte, Combien il y faudroit de bras et dargent pour le mettre en valeur, cest a dire pour y fonder des habitations villages &c. &c. dapres ce dénonbrement le Congres établiroit les encouragemens les avantages et les recompenses qu’il conviendroit dofrir aux diferents individus requis pour consomer cette entreprise, il Statueroit sur Ces moyens les plus éfficaces pour attirer la population requise a cet éffet, dont le principal seroit dassurer sur une base inébranlable le droit de proprieté des nouvaux Colons, Surtout en les mettant a labri des incursions des Sauvages—Sureté! liberte! et tolérance! avec ces trois choses lamerique unie parviendra a tout.
				Plein de véneration pour cette vertueuse republique, qui nous retro[ur]ne le premier age du monde, je peux lui ofrir, ma plume

Come home de lettre, mon épée Come militaire, Surtout mes outils et la Science et pratique de toute l’agriculture; je lay professé et pratiqué pendant vingt ans, au point détre un des plus grands opérateurs en ce genre, qu’il y ait eu dépuis le Comencement du monde; come vous verres par mon ouvrage cy joint cité dans tous les journaux du tems, et en dernier lieu, dans le Code, ou dictionaire dagricult. et veterinaire par une Societe dagriculteurs praticiens redige par labé rozier, tom. II au mot béche. Les marais, friches et déserts immenses que jay mis en valeur Dans ma province, Sont des monuments éxistants de mes trauvaux, mes ateliers ont ete ouverts aux bras de ma province et des voisines que jay Substante pendant dix ans, et mon principal fond a ete le credit et lindustrie: je Suis donc en état de réaliser lofre que je fais cy dessus aux etats unis, en leur procurant des Colonies et des gens a argent: par moy même je pourrois prendre une portion de terrein a mettre en valeur—Sur le tout jattends lhoneur de votre reponse.
				Jay celui détre avec admiration et vénération Monsieur Vôtre tres humble et tres obant. serviteur
				
					le mis. De ponçinsancien officier aux gardes francoises cher. de st. louis
				
			 
				Endorsed: The Offer of le Chevr de Montorcier came too late, the Peace being made, & our Troops all disbanded. His Goodwill to our Cause & Country nevertheless merits our Thanks, as does yours Monsr. in the obliging Offer of your various Abilities. I have perus’d the Book you have been so kind as to send me, and find it full of Instruction in the most noble of all Sciences, that of Agriculture. I shall place it in the Public Library at Philadelphia, where probably it will be translated into our Language, as one of the most useful Books that have been written on the

Subject.—The Project you propose of surveying all the Territories of the United States, however useful it might be if executed, appears, considering the vast Extent of our Country, the Jealousy of the Savage Inhabitants, & the immense Expence of the Work, and the lowness of our Finances, to be at present impracticable. With great Esteem I have the honr. &c
			 
				Notation: De Poncins 10 Fevr. 1785.
			